Case 19-34054-sgj11 Doc 282 Filed 12/27/19                     Entered 12/27/19 21:36:07              Page 1 of 4



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Maxim B. Litvak (Texas Bar No. 24002482)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachary Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel and Proposed Counsel for the Debtor and Debtor in Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                  §
    In re:                                                        § Chapter 11
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,1                           § Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.                      §

  SUPPLEMENT TO THE MOTION OF THE DEBTOR PURSUANT TO 11 U.S.C. §§
105(a) AND 363(b) TO EMPLOY AND RETAIN DEVELOPMENT SPECIALISTS, INC.
TO PROVIDE A CHIEF RESTRUCTURING OFFICER, ADDITIONAL PERSONNEL,
AND FINANCIAL ADVISORY AND RESTRUCTURING RELATED SERVICES, NUNC
                    PRO TUNC AS OF THE PETITION DATE




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:39972.3
Case 19-34054-sgj11 Doc 282 Filed 12/27/19                       Entered 12/27/19 21:36:07            Page 2 of 4




                    The above-captioned debtor and debtor in possession (the “Debtor”) hereby files

this supplement (the “Supplement”) to the Motion of the Debtor Pursuant to 11 U.S.C. §§ 105(a)

and 363(b) to Employ and Retain Development Specialists, Inc. to Provide a Chief Restructuring

Officer, Additional Personnel, and Financial Advisory and Restructuring Related Services, Nunc

Pro Tunc as of the Petition Date [Docket No. 74]2 (the “CRO Motion”). In support of the

Supplement, the Debtor respectfully represents as follows:

                                                 BACKGROUND

                    1.       On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court for the District

of Delaware, Case No. 19-12239 (CSS) (the “Delaware Court”). On December 4, 2019, the

Delaware Court entered an order transferring venue of the Debtor’s bankruptcy case to this Court

[Docket No. 186].3 The Debtor has continued in the possession of its property and has continued

to operate and manage its business as a debtor in possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code. No trustee or examiner has been appointed in this chapter 11 case.

                    2.       On October 29, 2019, the Debtor filed the CRO Motion seeking to retain

Bradley Sharp as the Debtor’s Chief Restructuring Officer (the “CRO”) and to retain Development

Specialists, Inc. (“DSI”) to provide certain related services to the Debtor. The Debtor attached to

the CRO Motion as Exhibit A a copy of the engagement letter (the “Original Engagement Letter”)

governing the CRO’s and DSI’s retention. On November 12, 2019, the Committee filed an

objection to the CRO Motion [Docket No. 130] (the “Committee Objection”).

2
    All capitalized terms used but not defined herein shall have the meanings given to them in the CRO Motion.
3
    All docket numbers refer to the docket maintained by this Court.

                                                           2
DOCS_NY:39972.3
Case 19-34054-sgj11 Doc 282 Filed 12/27/19             Entered 12/27/19 21:36:07         Page 3 of 4




                                          SUPPLEMENT

                  3.   Subsequent to the filing of the CRO Motion, the Debtor engaged in good

faith negotiations with its Official Committee of Unsecured Creditors (the “Committee”) regarding

certain disputes over the Debtor’s governance and management, including those set forth in the

Committee Objection. The Debtor and the Committee endeavored to reach a comprehensive

resolution that also addressed the role of the CRO and the scope of the CRO’s engagement.

                  4.   Concurrently herewith, the Debtor and the Committee filed the Motion of

the Debtor to Approve Settlement with Official Committee of Unsecured Creditors Regarding

Governance of the Debtor and Procedures for Operating in the Ordinary Course (the “Settlement

Motion”), which, if approved by the Court, resolves the Committee Objection. In connection

therewith, the Debtor and the Committee also agreed to the scope of the CRO’s engagement and

jointly revised the Engagement Letter to reflect those discussions.          A copy of the revised

Engagement Letter is attached to this Supplement as Exhibit A (the “Revised Engagement

Letter”). The Revised Engagement Letter provides, among other things, that the CRO will report

to the independent directors of Strand Advisors, Inc., the Debtor’s general partner.

                  5.   The Debtor respectfully requests that any order approving the CRO Motion

include an approval of the Revised Engagement Letter in lieu of the Original Engagement Letter

attached to the CRO Motion.

                                              NOTICE

                  6.   Notice of this Supplement shall be given to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the United States Trustee; (b) the Office of the



                                                  3
DOCS_NY:39972.3
Case 19-34054-sgj11 Doc 282 Filed 12/27/19           Entered 12/27/19 21:36:07    Page 4 of 4




United States Attorney for the Northern District of Texas; (c) the Debtor’s principal secured

parties; (d) counsel to the Committee; and (e) parties requesting notice pursuant to Bankruptcy

Rule 2002. The Debtor submits that, in light of the nature of the relief requested, no other or

further notice need be given.

                                         Respectfully submitted,

 Dated: December 27, 2019                PACHULSKI STANG ZIEHL & JONES LLP
                                         Jeffrey N. Pomerantz (CA Bar No.143717)
                                         (admitted pro hac vice)
                                         Ira D. Kharasch (CA Bar No. 109084)
                                         (admitted pro hac vice)
                                         Maxim B. Litvak (Texas Bar No. 24002482)
                                         Gregory V. Demo (NY Bar No. 5371992)
                                         (admitted pro hac vice)
                                         10100 Santa Monica Blvd., 13th Floor
                                         Los Angeles, CA 90067
                                         Telephone: (310) 277-6910
                                         Facsimile: (310) 201-0760
                                         E-mail:     jpomerantz@pszjlaw.com
                                                     ikharasch@pcszjlaw.com
                                                     mlitvak@pszjlaw.com
                                                     gdemo@pszjlaw.com

                                         -and-

                                         /s/ Melissa S. Hayward
                                         HAYWARD & ASSOCIATES PLLC
                                         Melissa S. Hayward
                                         Texas Bar No. 24044908
                                         MHayward@HaywardFirm.com
                                         Zachary Z. Annable
                                         Texas Bar No. 24053075
                                         ZAnnable@HaywardFirm.com
                                         10501 N. Central Expy, Ste. 106
                                         Dallas, Texas 75231
                                         Tel: (972) 755-7100
                                         Fax: (972) 755-7110

                                         Counsel and Proposed Counsel for the Debtor and
                                         Debtor in Possession


                                                 4
DOCS_NY:39972.3
